El Juez. Asociado Se. Wole,
emitió la opinión del tribunal.
La presente es una acción reivindicatoría entablada con el fin de que se declarasen nulas y sin efecto ciertas inscripciones en el registro de la propiedad. Había una demanda y una contra-demanda en el caso, y la corte inferior sostuvo la de-manda y desestimó la contra-demanda.
De los autos aparece que en el presente caso existen cues-tiones respecto á la identidad de bienes, y cuestiones referen-tes á documentos inscritos en el registro de la propiedad, y la destrucción y reedificación de una casa. Para resolver es-tas y otras cuestiones, sometida á la corte inferior, sería pre-ciso considerar la prueba. La sentencia de la corte inferior fue dictada el 31 de julio de 1907, é inscrita el Io. de agosto de 19Q7. Se interpuso el recurso de apelación el 30 de agosto del mismo año. Los abogados de las partes no informaron oralmente en este tribunal, sino sometieron el caso mediante *368alegatos por escrito. Los apelados alegan que este tribunal no puede considerar la prueba, puesto que se interpuso el re-curso más de quince días después de dictada la sentencia, y los abogados citan el caso de Valentín Román v. American-Railroad Co. of Porto Rico. Con posterioridad á la resolu-ción de dicho caso, esta corte ha vuelto á interpretar la ley en el mismo sentido, en el caso de Sucesores de Olivas & Ca. v. J. Matienzo & Co.; (véase también el caso de Maisonave v. Maisonave.)
Por estas razones, esta corte no puede examinar la prueba presentada en el presente caso. La sentencia parece haber sido dictada en debida forma, y no existe nada en las alega-ciones que se hace motivo de objeción por los apelantes.
Además, aparece suficientemente de las alegaciones que el demandante tenía derecho á que se dictara sentencia á su favor,, puesto que había presentado un expediente posesorio en' el registro de la propiedad, y los demandados no podían va-lerse con éxito de su reclamación contra la parte que había vendido la propiedad al demandante y de su inscripción á nombre de dicha parte vendedora, en virtud de un título anti-guo. Así es que parece que el presente caso se halla com-prendido dentro de las disposiciones del artículo lr¡ de la Ley .Hipotecaria, y, según las alegaciones, parece que el deman-dante tiene derecho al auxilio que trata de conseguir.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Pigueras y MacLeary.